Case 8:19-mc-00112-WFJ-TGW Document 3 Filed 11/12/19 Page 1 of 2 PagelD 25

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

ANDREW PERRONG and
JAMES EVERETT SHELTON, etc.
Plaintiffs,
V. . CASE NO. 8:19-me-112-T-02TGW
TEAM INTEGRITY ENERGY
GROUP, LLC.
Defendant.
/

ORDER

THIS CAUSE came on for consideration upon the Motion to
Compel Team Integrity Energy Group, LLC to Comply with Document
Subpoena (Doc. 1). The movant failed to comply with Local Rule 3.01(g)
which states:

Before filing any motion in a civil case... the

moving party shall confer with counsel for the

opposing party in a good faith effort to resolve the

issues raised by the motion, and shall file with the

motion (1) a statement certifying that the moving

counsel has conferred with opposing counsel and

(2) stating whether counsel agree on the resolution

of the motion.
The plaintiff's telephone calls and emails in August (Doc. 2) are insufficient. |

The court’s Local Rule requires the movant to contact opposing counsel by

telephone and advise counsel of the motion they intend to file, and to state
Case 8:19-mc-00112-WFJ-TGW Document 3 Filed 11/12/19 Page 2 of 2 PagelD 26

the opposing party’s response, if any.

It is, therefore, upon consideration,

ORDERED:

That the Motion to Compel Team Integrity Energy Group, LLC
to Comply with Document Subpoena (Doc. 1) is DENIED without
prejudice.

. 2&
DONE and ORDERED at Tampa, Florida, this “day of

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

November, 2019.

 
